Citation Nr: 0813096	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-07 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for a cold 
injury of the right foot.  

2. Entitlement to a rating higher than 20 percent for a cold 
injury of the left foot.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1972 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.  

The veteran has a pending claim for a total disability rating 
for compensation based on individual unemployability. 

The claims for increase are REMANDED to the RO via the 
Appeals Management Center in Washington, DC. 


REMAND 

The cold injuries to the feet are separately rated as 20 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7122. 

Under Diagnostic Code 7122, the criteria for the next higher 
rating, 30 percent, are arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

The record shows that in January 1973 during service the 
veteran suffered 1st degree frostbite of the feet.  After 
service in February 1996, onychomycosis was first documented.  
On VA examination in May 2003, X-rays revealed a hallux 
valgus deformity in the first metatarsophalangeal joint of 
each foot.  



On VA examination in May 2004, the pertinent findings were 
onychomycosis and dystrophic nails.  X-rays revealed 
hypertrophy and cystic changes in the first metatarsal heads.  
The diagnosis was cold injury of the feet with residual 
sequelae consisting of nail changes, chronic fungal 
infections, hair loss, and osteoarthritis-like involvement of 
the first metatarsal phalanx.  

On VA examination in November 2005, the assessment was 
residuals of frozen feet/frostbite with neuropathic-type pain 
present. 

Pursuant to 38 C.F.R. § 3.327(a), in order to verify the 
current severity of the disabilities, a reexamination is 
needed, and the claims are REMANDED for the following action:

1. Obtain the reports of X-rays taken in 
conjunction with the VA examinations 
conducted in May 2004 and in November 
2005. 

2. Schedule the veteran for a VA vascular 
examination to determine the current 
residuals of frostbite of the feet. The 
claims folder should be made available to 
the examiner for review. 

The examiner is asked to determine 
whether the veteran has tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis), as residuals of 
frostbite of the feet. 

The examiner is asked to express an 
opinion on whether the bilateral hallux 
valgus deformity associated with 
hypertrophy and cystic changes in the 
first metatarsal heads by X-rays is a 
manifestation of residuals of cold 
injuries of the feet.  



3. After the development requested above 
has been completed, adjudicate the 
claims.  If the benefit sought remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims. This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).








 Department of Veterans Affairs


